


Exhibit 10.72

 

[g361972kmi001.jpg]

 

February 16, 2010

 

Tower Tech Systems, Inc.

101 S. 16th Street

P.O.Box 1957

Manitowoc, Wl 54221-1957

 

Broadwind Energy, Inc.

101 S. 16th Street

P.O.Box 1957

Manitowoc, WI 54221-1957

 

Re: Great Western Bank Loan to Tower Tech Systems, Inc.

 

Gentlemen:

 

Reference is made to that certain Letter Agreement dated April 28, 2009 entered
into by and among Great Western Bank as lender, Tower Tech Systems, Inc. as
borrower, and Broadwind Energy, Inc. as guarantor, as modified by the Change in
Terms Agreement dated December 22, 2009 executed by such parties (collectively,
the “Letter Agreement”), a copy of which is attached hereto as Exhibit A and is
incorporated herein by this reference. Any capitalized terms not defined in this
Change in Terms Agreement shall have the meanings ascribed to such terms in the
Letter Agreement.

 

The Parties acknowledge and agree that the Letter Agreement, as modified,
provides, among other things, that: (i) Tower Tech Systems, Inc, may convert up
to $6,500,000 of the outstanding balance of the Loan to a term loan, at its sole
option, upon written notice (the “Conversion Notice”) to Lender given prior to
March 5, 2010, provided Borrower is not in default under the Note or any of the
other Loan Documents; and (ii) that such Conversion Notice shall specify the
date on which such conversion shall be effective, which date shall be no later
than March 1, 2010.

 

Each of Great Western Bank, Tower Tech Systems, Inc. and Broadwind Energy, Inc.
hereby acknowledge and agree that the Letter Agreement shall be amended such
that: (i) Tower Tech Systems, Inc. may convert up to $6,500,000 of the
outstanding balance of the Loan to a term loan, at its sole option, upon
delivery of a Conversion Notice to Lender given prior to April 5, 2010, provided
Borrower is not in default under the Note or any of the other Loan Documents;
and (ii) that such Conversion Notice shall specify the date on which such
conversion shall be effective, which date shall be no later than April 5, 2010.
All other terms and conditions set forth in the Letter Agreement, including,
without limitation, any conditions relating to the conversion of all or a
portion of the Loan, shall remain in full force and effect, except as
specifically modified pursuant to this Change in Terms Agreement.

 

If you are in agreement with the terms and provisions of this Letter Amendment,
please signify your acceptance and agreement to be bound by such terms and
provisions, by signing where indicated below and returning a fully executed
counterpart of this Letter

 

www.greatwesternbank.com

 

--------------------------------------------------------------------------------


 

Amendment to me at the address set forth above. Great Western Bank’s obligation
to abide by the terms of this Letter Agreement is contingent upon its receipt of
a signed copy of this Letter Agreement from each of Tower Tech Systems, Inc. and
Broadwind Energy, Inc. on or before February 19, 2010.

 

 

GREAT WESTERN BANK

 

 

 

 

 

/s/ Gerald Kruger

 

Gerald Kruger

 

Sr. Vice President

 

 

 

 

Acknowledged and agreed to this 16 day of February, 2010.

 

 

 

TOWER TECH SYSTEMS, INC.

 

 

 

 

 

/s/ Michael L. Salutz

 

By:

Michael L. Salutz

 

Its:

Group Controller

 

 

 

Acknowledged and agreed to this 16 day of February, 2010.

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

/s/ S.K. Kushner

 

By:

S.K. Kushner

 

Its:

CFO

 

 

--------------------------------------------------------------------------------
